NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



MICHELE J. CLARK,                   )
                                    )
           Appellant,               )
                                    )
v.                                  )                   Case No. 2D14-1514
                                    )
LAWRENCE R. CLARK,                  )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed November 19, 2014.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Nick Nazaretian, Judge.

Robert M. Tager, Clearwater, for Appellant.

Donald A. Foster of The Foster Law
Group, P.A., Tampa, for Appellee.

SILBERMAN, Judge.

              In this dissolution of marriage proceeding, Michele J. Clark (the Wife)

appeals a nonfinal order entitled "Order on Wife's Motion for Contempt." In the order,

the trial court stated that it was sua sponte reducing the Wife's previously ordered

temporary support but did not rule on the Wife's contempt motion. The order resulted

from a noticed contempt hearing against Lawrence R. Clark (the Husband), and the

Husband had not filed a motion to reduce the temporary support.
             Because the Wife had no notice that the issue of a modification of

temporary support would be considered at the contempt hearing, the Husband properly

concedes error on appeal, citing Wright v. Wright, 654 So. 2d 674, 674 (Fla. 5th DCA

1995), and Dent v. Dent, 851 So. 2d 819, 823 (Fla. 2d DCA 2003) (Stringer, J.,

concurring specially). Based on the lack of notice and a meaningful opportunity to be

heard, see Wright, 654 So. 2d at 674, we reverse the Order on Wife's Motion for

Contempt that was rendered on March 17, 2014. We remand for reinstatement of the

temporary support obligation ordered on September 24, 2012.1 See id.

             Reversed and remanded.




VILLANTI and CRENSHAW, JJ., Concur.




             1
              In the Wife's reply brief, counsel suggests that we order the Husband to
pay the Wife's attorney's fees incurred in this appeal. We decline to do so because a
motion for appellate attorney's fees has not been filed in compliance with Florida Rule of
Appellate Procedure 9.400(b).


                                           -2-